GENERAL AND CONTINUING GUARANTY

THIS GENERAL AND CONTINUING GUARANTY (as amended from time to time, this
“Guaranty”), dated as of June 30, 2006, is executed and delivered by Edward M.
Kopko, an individual ("Guarantor"), in favor of LEVINE LEICHTMAN CAPITAL
PARTNERS III, L.P., a California limited partnership, on behalf of itself and
the other Indemnified Parties (in such capacity, the “Beneficiary”).

R E C I T A L S

A.          The Companies, certain subsidiaries of the Companies as guarantors
and the Beneficiary are parties to that certain Securities Purchase Agreement
dated as of June 30, 2006 (as amended from time to time, the “Securities
Purchase Agreement”), pursuant to which, on the date hereof, the Companies and
the Parent, as applicable, are issuing and selling to the Beneficiary, and the
Beneficiary is purchasing, the Unsecured Notes, all on the terms and subject to
the conditions set forth in the Securities Purchase Agreement. Unless otherwise
indicated, capitalized terms used and not otherwise defined in this Guaranty
shall have the meanings set forth in the Securities Purchase Agreement.

B.          In consideration of the purchase of the Unsecured Notes by the
Beneficiary under the Securities Purchase Agreement, Guarantor has agreed, at
the request of the Companies, and subject to the provisions hereof, to guaranty
absolutely, irrevocably and unconditionally any and all Obligations owing by the
Companies and the Parent, as applicable, to the Beneficiary under the Securities
Purchase Agreement, and the Unsecured Notes.

C.          Guarantor hereby acknowledges and agrees that he has derived and
will derive substantial direct and indirect economic benefits from the
consummation of the transactions contemplated by the Securities Purchase
Agreement.

A G R E E M E N T

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor hereby agrees as
follows:

 

1.

Unconditional Guaranty.

(a)          Guarantor absolutely, irrevocably and unconditionally guaranties
the payment and performance of any and all Guarantied Obligations (as such term
is defined below) from time to time owed to the Beneficiary. Guarantor’s
obligations pursuant to the foregoing sentence shall be joint and several with
the obligations of any other guarantors pursuant to such sentence. All
Guarantied Obligations shall be conclusively presumed to have been created in
reliance of this Guaranty. In addition, Guarantor hereby agrees to pay, jointly
and severally with any other guarantor(s), any and all out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by the Beneficiary in connection with (i) the collection of
all sums guaranteed hereunder and


--------------------------------------------------------------------------------



(ii) the exercise or enforcement of any rights, powers or remedies of the
Beneficiary under this Guaranty or Applicable Laws.

The term “Guarantied Obligations” shall mean any and all present and future
loans, advances, Indebtedness, claims, guarantees, liabilities or obligations
(monetary and non-monetary) of the Companies owing to the Beneficiary of
whatever nature, character or description, the payment or performance of which
is provided for or arises under or in connection with the Securities Purchase
Agreement, the Unsecured Notes, or any other Investment Document required to be
delivered as of the Initial Closing Date or otherwise, and any and all
agreements, instruments or other documents heretofore or hereafter executed or
delivered in connection with any of the foregoing, in each case whether due or
not due, direct or indirect, joint and/or several, absolute or contingent,
voluntary or involuntary, liquidated or unliquidated, determined or
undetermined, now or hereafter existing, amended, renewed, extended, exchanged,
restated, refinanced, refunded or restructured, whether or not from time to time
decreased or extinguished and later increased, created or incurred, whether for
principal, interest, premiums, fees, costs, expenses (including, without
limitation, attorneys’ fees) or other amounts incurred for administration,
collection, enforcement or otherwise, whether or not arising after the
commencement of any proceeding under the Bankruptcy Laws (including, without
limitation, post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding, and whether or not recovery of any such obligation
or liability may be barred by any statute of limitations or such Indebtedness,
claim, liability or obligation may otherwise be unenforceable.

(b)          All payments under this Guaranty shall be made in accordance with
the written instructions furnished by the Beneficiary. All payments under this
Guaranty shall be made free and clear of any and all deductions, withholdings
and setoffs, including withholding on account of Taxes to the same extent as if
such payments were made under Section 8.1 of the Securities Purchase Agreement.
If any deduction or withholding shall be required by Applicable Laws and
payments under this Guaranty are to be made free and clear thereof under the
prior sentence, Guarantor shall be required to pay such additional amounts as
may be required so that the net amount received by the Beneficiary, after such
deduction or withholding (including with respect to such additional amounts),
shall be equal to the amount otherwise required to be paid under this Guaranty.

2.            Continuing and Irrevocable Guaranty. Guarantor hereby acknowledges
and agrees that this Guaranty is a continuing guaranty of the Guarantied
Obligations and may not be revoked and shall not otherwise terminate unless and
until the later of (x) all Guarantied Obligations have been indefeasibly paid
and performed in full, or (y) the occurrence of the Final Closing Date. If,
notwithstanding the foregoing, Guarantor shall have any right under Applicable
Laws to terminate this Guaranty prior to indefeasible payment in full of the
Guarantied Obligations, no such termination shall be effective until noon the
next Business Day after the Beneficiary shall receive written notice thereof,
signed by Guarantor. Any such termination shall not affect this Guaranty in
relation to (a) any Guarantied Obligation that was incurred or arose prior to
the effective time of such notice, (b) any Guarantied Obligation incurred or
arising after such effective time where such Guarantied Obligation is incurred
or arises either pursuant to commitments existing at such effective time or
incurred for the purpose of protecting or enforcing rights against the
Companies, Guarantor or other guarantor of or other Person directly or
indirectly liable on

- 2 -


--------------------------------------------------------------------------------



the Guarantied Obligations or any portion thereof (each of the Companies and any
such other guarantor or other Person being referred to herein as an “Obligor”)
or any collateral or other security (“Collateral”) given for the Guarantied
Obligations or any portion thereof or (c) any renewals, extensions, readvances,
modifications or rearrangements of any of the foregoing.

3.       Nature of Guaranty. The Guarantied Obligations are the immediate,
direct, primary and absolute liabilities of Guarantor. The liability of
Guarantor hereunder is independent of, and not in consideration of or contingent
upon the liability of any other Obligor, and a separate action or actions may be
brought or prosecuted against Guarantor, whether or not any action is brought or
prosecuted against any other Obligor or whether any other Obligor is joined in
any such action or actions. This Guaranty shall be construed as a continuing,
absolute and unconditional guaranty of payment (and not of collection) and
performance, and the liability of Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional, without regard to (and Guarantor
irrevocably waives):

(a)        the legality, validity or enforceability of this Guaranty, the
Unsecured Notes or any other Investment Document giving rise to Guarantied
Obligations, any of the Guarantied Obligations, any Lien or any Collateral;

(b)        any defense (other than payment), set-off or counterclaim that may be
available to any Obligor at any time against, or any right of setoff at any time
held by, the Beneficiary;

(c)        any acts of commission or omission of any kind at any time on the
part of the Beneficiary with respect to any matter whatsoever;

(d)        the liquidation or dissolution of any Obligor, any bankruptcy,
insolvency, reorganization, arrangement, assignment for the benefit of
creditors, receivership or similar event or proceeding with respect to Guarantor
(as applicable) or any Obligor, or any action taken by any trustee or receiver
of Guarantor or any Obligor or by any court or any proceeding with respect to
Guarantor or any Obligor;

(e)        any change of ownership of the Capital Stock of any Obligor, or any
change in the relationship between Guarantor and such other Obligor (including,
without limitation, the termination of such relationship);

(f)         any assignment or other transfer, in whole or in part, of the
Beneficiary’s interest in and rights under the Securities Purchase Agreement,
the Unsecured Notes or any other Investment Document giving rise to Guarantied
Obligations, including this Guaranty, or of the Beneficiary’s interest in the
Guarantied Obligations, the Obligations or the Collateral;

(g)        any cancellation, renunciation or surrender of any pledge, guaranty
or any debt instrument evidencing the Obligations or the Guarantied Obligations;
or

(h)        any other circumstance whatsoever (with or without notice to or
knowledge of Guarantor or any other Obligor), other than payment, whether or not
similar to

- 3 -


--------------------------------------------------------------------------------



any of the foregoing, that constitutes, or might be construed to constitute, an
equitable or legal discharge of Guarantor or any other Obligor, in bankruptcy or
in any other instance.

Any payment by any Obligor or other circumstance that operates to toll any
statue of limitations applicable to such Obligor shall also operate to toll the
statute of limitations applicable to Guarantor. When making any demand hereunder
(including by commencement or continuance of any legal proceeding), the
Beneficiary may, but shall be under no obligation to, make a similar demand on
all other Obligors, and any failure by the Beneficiary to make any such demand
shall not relieve Guarantor of his obligations hereunder.

4.       Authorization. Guarantor authorizes the Beneficiary, without notice to
or further assent by Guarantor, and without affecting Guarantor’s liability
hereunder (regardless of whether any subrogation or similar right that Guarantor
may have or any other right or remedy of Guarantor is extinguished or impaired),
from time to time to:

(a)        permit any Obligor to increase or create Guarantied Obligations, or
terminate, release, compromise, subordinate, extend, accelerate or otherwise
change the amount or time, manner or place of payment of, or rescind any demand
for payment or acceleration of, the Guarantied Obligations or any part thereof
(including increasing or decreasing the rate of interest thereon), or otherwise
amend the terms and conditions of this Guaranty, the Notes or any other
Investment Document or any provision thereof;

(b)        take and hold Collateral from any other Obligor, perfect or refrain
from perfecting a Lien on such Collateral, and exchange, enforce, subordinate,
release (whether intentionally or unintentionally), or take or fail to take any
other action in respect of, any such Collateral or Lien or any part thereof;

(c)        exercise in such manner and order as it elects in its sole
discretion, fail to exercise, waive, suspend, terminate or suffer expiration of,
any of the remedies or rights of the Beneficiary against any other Obligor in
respect of any Guarantied Obligations or any Collateral;

(d)        release, add or settle with any other Obligor in respect of this
Guaranty, the Unsecured Notes, the other Investment Documents giving rise to
Guarantied Obligations or the Guarantied Obligations;

(e)        accept partial payments on the Guarantied Obligations and apply any
and all payments or recoveries from any other Obligor or Collateral to such of
the Guarantied Obligations as the Beneficiary may elect in its sole discretion,
whether or not such Guarantied Obligations are secured or guaranteed;

(f)        refund at any time, at the Beneficiary’s sole discretion, any
payments or recoveries received by the Beneficiary in respect of any Guarantied
Obligations or any Collateral; and

(g)        otherwise deal with any other Obligor and any Collateral as the
Beneficiary may elect in its sole discretion.

- 4 -


--------------------------------------------------------------------------------



 

 

5.

Certain Waivers. Guarantor waives:

(a)        the right to require the Beneficiary to proceed against any other
Obligor, to proceed against or exhaust any Collateral or to pursue any other
remedy in the Beneficiary’s power whatsoever, and the right to have the property
of any other Obligor first applied to the discharge of the Guarantied
Obligations;

(b)        all rights and benefits under Section 2809 of the California Civil
Code and any similar Applicable Laws purporting to reduce a guarantor’s
obligations in proportion to the obligation of the principal or providing that
the obligation of a surety or guarantor must neither be larger nor in other
respects more burdensome than that of the principal;

(c)        the benefit of any statute of limitations affecting the Guarantied
Obligations or Guarantor’s liability hereunder, including any benefit under
Section 359.5 of the California Code of Civil Procedure and any similar
Applicable Laws;

(d)        any requirement of marshaling or any other principle of election of
remedies and all rights and defenses arising out of an election of remedies by
the Beneficiary, even though that election of remedies, such as non-judicial
foreclosure with respect to the security for a guarantied obligation, has
destroyed Guarantor’s rights of subrogation and reimbursement against any other
Obligor;

(e)        any right to assert against the Beneficiary any defense (legal or
equitable), set-off, counterclaim and other right that Guarantor may now or any
time hereafter have against any other Obligor;

(f)        presentment, demand for payment or performance (including diligence
in making demands hereunder), notice of dishonor or nonperformance, protest,
acceptance and notice of acceptance of this Guaranty, and all other notices of
any kind;

(g)        any rights, defenses and other benefits that Guarantor may have by
reason of any failure of the Beneficiary to hold a commercially reasonable
public or private foreclosure sale or otherwise to comply with Applicable Laws
in connection with a disposition of Collateral;

(h)        all defenses that at any time may be available to Guarantor by virtue
of any valuation, stay, moratorium or other law now or hereafter in effect, and
ALL RIGHTS AND DEFENSES THAT ARE OR MAY BECOME AVAILABLE TO GUARANTOR BY REASON
OF SECTIONS 2787 TO 2855, INCLUSIVE, AND SECTION 3433 OF THE CALIFORNIA CIVIL
CODE, AND ANY SIMILAR APPLICABLE LAWS; and

(i)         any failure, omission, delay or lack of diligence on the part of the
Beneficiary to enforce, assert or exercise any right, power or remedy conferred
on the Beneficiary in respect of the Guarantied Obligations.

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, GUARANTOR WAIVES ALL RIGHTS
AND DEFENSES THAT HE MAY HAVE

- 5 -


--------------------------------------------------------------------------------



BECAUSE THE GUARANTIED OBLIGATIONS OF ANY OTHER OBLIGOR ARE NOW, OR MAY
HEREAFTER BE, SECURED BY REAL PROPERTY. THIS MEANS, AMONG OTHER THINGS, THAT:
(1) THE BENEFICIARY MAY COLLECT FROM GUARANTOR WITHOUT FIRST FORECLOSING ON ANY
REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY THE COMPANY OR ANY OTHER
OBLIGOR; (2) IF THE BENEFICIARY FORECLOSES ON ANY REAL PROPERTY COLLATERAL
PLEDGED BY THE COMPANY OR ANY OTHER OBLIGOR: (A) THE AMOUNT OF THE DEBT MAY BE
REDUCED ONLY BY THE PRICE FOR WHICH THAT COLLATERAL IS SOLD AT THE FORECLOSURE
SALE, EVEN IF THE COLLATERAL IS WORTH MORE THAN THE SALE PRICE; (B) THE
BENEFICIARY MAY COLLECT FROM GUARANTOR EVEN IF THE BENEFICIARY, BY FORECLOSING
ON SUCH REAL PROPERTY COLLATERAL, HAS DESTROYED ANY RIGHT GUARANTOR MAY HAVE TO
COLLECT FROM THE COMPANY OR ANY OTHER OBLIGOR. THIS IS AN UNCONDITIONAL AND
IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES GUARANTOR MAY HAVE BECAUSE THE
DEBT OF THE COMPANY OR ANY OTHER OBLIGOR IS NOW, OR HEREAFTER MAY BE, SECURED BY
REAL PROPERTY. THESE RIGHTS AND DEFENSES INCLUDE, BUT ARE NOT LIMITED TO, ANY
RIGHTS OR DEFENSES BASED UPON SECTIONS 580a, 580b, 580d, OR 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE AND ANY SIMILAR APPLICABLE LAWS.

IN ADDITION, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION
OF REMEDIES BY THE BENEFICIARY, EVEN THOUGH THAT ELECTION OF REMEDIES, SUCH AS A
NONJUDICIAL FORECLOSURE WITH RESPECT TO REAL PROPERTY SECURITY FOR A GUARANTIED
OBLIGATION, HAS DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT
AGAINST THE COMPANY OR OTHER OBLIGOR BY OPERATION OF SECTION 580d OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR OTHERWISE.

 

6.

Subrogation; Certain Agreements.

(a)        Guarantor hereby expressly consents and agrees that, at any time
prior to the payment in full in cash of the Guarantied Obligations and all other
amounts payable under this Guaranty, he will not exercise any rights that he may
now or hereafter have against any other Obligor that arise from the existence,
payment, performance or enforcement of Guarantor’s obligations under this
Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification or any right to
participate in any claim or remedy of the Beneficiary against any other Obligor
or any Collateral, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from any other Obligor, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right. If any amount shall be paid to
Guarantor in violation of the immediately preceding sentence at any time prior
to the payment in full in cash of the Guarantied Obligations and all other
amounts payable under this Guaranty, such amount shall be held in trust for the
benefit of the

- 6 -


--------------------------------------------------------------------------------



Beneficiary and shall forthwith be paid to the Beneficiary to be credited and
applied to the Guarantied Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Guaranty, or to be held as collateral for any Guarantied Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) Guarantor shall
make a payment to the Beneficiary of all of the Guarantied Obligations or
(ii) all of the Guarantied Obligations and all other amounts payable under this
Guaranty shall be paid in full in cash, the Beneficiary will, at Guarantor’s
request and expense, execute and deliver to Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to Guarantor of an interest in the Guarantied
Obligations resulting from such payment by Guarantor.

(b)        Guarantor assumes the responsibility for being and keeping itself
informed of the financial condition of any other Obligor and of all other
circumstances bearing upon the risk of non-payment of the Guarantied Obligations
that diligent inquiry would reveal, and agrees that the Beneficiary shall have
no duty to advise Guarantor of information regarding such condition or any such
circumstances.

(c)        Guarantor agrees that the Unsecured Notes and books and records of
the Beneficiary showing the account between the Beneficiary and any other
Obligor shall be admissible in any action, suit or other proceeding and shall
constitute prima facie proof of the item therein set forth. Guarantor agrees
that he shall be bound by each and every ruling, order and judgment obtained by
the Beneficiary against any other Obligor in respect of the Guarantied
Obligations, whether or not Guarantor is a party to, or has received notice of,
such action, suit or other proceeding in which such ruling, order or judgment is
issued or rendered.

 

7.

Bankruptcy No Discharge.

(a)        Without limiting Section 3, this Guaranty shall not be discharged or
otherwise affected by any bankruptcy, reorganization, liquidation, dissolution
or similar proceeding commenced by or against any other Obligor, including
(i) any discharge of, or bar or stay against collecting, all or any part of the
Guarantied Obligations in or as a result of any such proceeding, whether or not
assented to by the Beneficiary, and (ii) any disallowance of all or any portion
of the Beneficiary’s claim for repayment of the Guarantied Obligations.
Guarantor understands and acknowledges that by virtue of this Guaranty, he has
specifically assumed any and all risks of any such proceeding with respect to
any other Obligor.

(b)        Any Event of Default under Section 11.1(i) or Section 11.1(j) of the
Securities Purchase Agreement that has not been cured or waived shall render all
Guarantied Obligations automatically due and payable for purposes of this
Guaranty, notwithstanding any stay of the right of the Beneficiary to accelerate
the Guarantied Obligations.

(c)        Notwithstanding anything to the contrary herein contained, this
Guaranty (and any Lien on Collateral securing this Guaranty or the Guarantied
Obligations) shall continue to be effective or be reinstated, as the case may
be, if at any time any payment, or any part thereof, of any or all of the
Guarantied Obligations is rescinded, invalidated, declared to be fraudulent or
voidable as a preference or otherwise required to be

- 7 -


--------------------------------------------------------------------------------



restored or returned by the Beneficiary in connection with any bankruptcy,
reorganization, liquidation, dissolution or similar proceeding involving any
other Obligor or otherwise, if the proceeds of any Collateral are required to be
returned by the Beneficiary under any such circumstances, or if the Beneficiary
elects to return any such payment or proceeds or any part thereof in its sole
discretion, all as though such payment had not been made or such proceeds not
been received.

 

8.

Subordination.

(a)        Effective upon the occurrence of an Event of Default, Guarantor
hereby absolutely subordinates, both in right of payment and in time of payment,
any and all present or future obligations and liabilities of any other Obligor
to Guarantor (“Guarantor Subordinated Debt”), to the prior payment in full in
cash of the Guarantied Obligations, whether or not the Guarantor Subordinated
Debt constitutes or arises out of any subrogation, reimbursement, contribution,
indemnity or similar right attributable to this Guaranty. Without limitation, no
payment or distribution of assets of any Obligor of any kind or character,
whether in cash, securities or other property, shall be made on or with respect
to Guarantor Subordinated Debt after the occurrence of an Event of Default and
prior to the payment in full in cash of the Guarantied Obligations. If, whether
or not at the Beneficiary’s request, Guarantor shall receive, after the
occurrence of an Event of Default and prior to payment in full in cash of all
Guarantied Obligations, payment of any sum from any other Obligor upon Guarantor
Subordinated Debt, any such sum shall be received by Guarantor as trustee for
the Beneficiary and shall forthwith be paid over to the Beneficiary on account
of the Guarantied Obligations, without reducing or affecting in any manner the
liability of Guarantor under this Guaranty.

(b)        Guarantor shall file in any bankruptcy or similar proceeding in which
the filing of claims is required by Applicable Laws, all claims that Guarantor
may have against any other Obligor relating to any Guarantor Subordinated Debt.
If Guarantor does not file any such claim, the Beneficiary (or its nominee) as
attorney-in-fact for Guarantor is hereby authorized to do so in the name of
Guarantor. Guarantor agrees that, in connection with any such proceeding, he
shall not contest or oppose the treatment of claims of the Beneficiary in any
plan of reorganization or otherwise and it shall vote any claims that exist by
virtue of this Guaranty or the Guarantor Subordinated Debt in connection with
any plans of reorganization or otherwise, as may be requested by the
Beneficiary.

(c)        Guarantor hereby grants the Beneficiary a power of attorney for the
purposes set forth in this Section 8. Such power of attorney is coupled with an
interest and cannot be revoked.

(d)        The subordination under this Section 8 shall not apply to payments
made in the ordinary course of business for goods and services provided in the
ordinary course of business.

9.            Maximum Liability of Guarantor. If the obligations of Guarantor
hereunder otherwise would be subject to avoidance under any Bankruptcy Law or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law, taking into consideration
Guarantor’s (a) rights of reimbursement

- 8 -


--------------------------------------------------------------------------------



and indemnity from any Obligor with respect to amounts paid by Guarantor,
(b) rights of subrogation to the rights of the Beneficiary and (c) rights of
contribution from each other Obligor, then such obligations are hereby reduced
to the largest amount that would make them not subject to such avoidance. Any
Person asserting that Guarantor’s obligations are so avoidable shall have the
burden (including the burden of production and of persuasion) of proving
(i) that, without giving effect to this Section 9, Guarantor’s obligations
hereunder would be avoidable and (ii) the extent to which such obligations are
reduced by operation of this Section 9.

 

10.

Contribution with Respect to Guarantied Obligations.

To the extent that Guarantor shall make a payment under this Guaranty of all or
any of the Guarantied Obligations (a “Guarantor Payment”) that, taking into
account all other Guarantor Payments then previously or concurrently made by
Guarantor and any other guarantor, exceeds the amount that Guarantor would
otherwise have paid if each guarantor had paid the aggregate Guarantied
Obligations satisfied by Guarantor Payment in the same proportion that
Guarantor’s “Allocable Amount” (as defined below) (as determined immediately
prior to Guarantor Payment) bore to the aggregate Allocable Amounts of each of
the guarantors as determined immediately prior to the making of Guarantor
Payment, then, following indefeasible payment in full in cash of the Guarantied
Obligations, Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to Guarantor Payment.

As of any date of determination, the “Allocable Amount” of Guarantor shall be
equal to the maximum amount of the claim that could then be recovered from
Guarantor under this Guaranty without rendering such claim voidable or avoidable
under any Bankruptcy Law or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law.

This Section 10 is intended only to define the relative rights of Guarantor and
nothing set forth in this Section 10 is intended to or shall impair the
Guarantied Obligations of Guarantor and any other guarantor, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.

Guarantor acknowledges that the rights of contribution and indemnification
hereunder shall constitute assets of Guarantor to which such contribution and
indemnification is owing.

The rights of the any indemnifying guarantor against any other guarantor under
this Section 10 shall be exercisable upon the full and indefeasible payment of
the Guarantied Obligations.

11.      Representations and Warranties of Guarantor. Guarantor makes the
following representations and warranties, all of which shall survive until the
termination of this Guaranty:

(a)          Financial Condition. Any financial statement of Guarantor that has
heretofore been furnished to the Beneficiary in connection with the transactions

- 9 -


--------------------------------------------------------------------------------



contemplated by the Securities Purchase Agreement fairly present the financial
condition of Guarantor for the dates and periods covered thereby. There is no
fact known to Guarantor that would reasonably be expected to have a Material
Adverse Effect and that has not been disclosed to the Beneficiary. All documents
and other information previously or hereafter furnished to the Beneficiary by or
on behalf of Guarantor in connection with this Guaranty (i) are and will be
complete and correct in all material respects and (ii) do not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances in which such statements were made, not misleading.

(b)        Financial Benefit. Guarantor hereby acknowledges and warrants that he
has derived or will derive substantial economic benefits, directly and
indirectly, from the consummation of the transactions contemplated by this
Guaranty and the other Investment Documents giving rise to Guarantied
Obligations.

(c)        Solvency. After giving effect to this Guaranty and the other
Investment Documents giving rise to Guarantied Obligations to which Guarantor is
a party and the transactions contemplated hereby and thereby, Guarantor is
Solvent. Guarantor does not intend to incur, and in connection with this
Guaranty and the other Investment Documents giving rise to Guarantied
Obligations to which Guarantor is a party and the performance of his obligations
contemplated hereby and thereby no Guarantor will incur, debts beyond his
ability to pay as they mature.

(d)        Review of Documents; Understanding with Respect to Waivers. Guarantor
hereby acknowledges that he has copies of and is fully familiar with this
Guaranty and each of the other Investment Documents giving rise to Guarantied
Obligations executed and delivered (or to be executed and delivered) by any
Obligor. Guarantor represents, warrants and agrees that each waiver set forth in
this Guaranty is made with Guarantor’s full knowledge of its significance and
consequences and after opportunity to consult with counsel of his own choosing
and that, under the circumstances, each such waiver is reasonable and should not
be found contrary to public policy or law.

(e)       Power and Authority; Capacity. The execution, delivery and performance
of this Guaranty is within the powers of Guarantor and are not in contravention
of law or any indenture, agreement or undertaking to which Guarantor is a party
or by which Guarantor or his property are bound. This Guaranty constitutes the
legal, valid and binding obligation of Guarantor enforceable in accordance with
its terms. Furthermore, Guarantor is not current the trustee of any trust for
which he is also a beneficiary, nor is Guarantor the trustor of any revocable
trust.

12.          Certain Covenants. Guarantor hereby covenants and agrees that he
will perform, comply with and observe each of the covenants and other
obligations in Sections 9 and 10 of the Securities Purchase Agreement that
provides that the Companies shall cause each other Company Party to take or to
omit to take, any action or actions, in each case as if Guarantor were the
“Companies” for purposes of such covenant and obligation.

13.          Guarantor Acknowledgment. Guarantor hereby acknowledges that the
Beneficiary would not have entered into the Securities Purchase Agreement or the
other

- 10 -


--------------------------------------------------------------------------------



Investment Documents giving rise to Guarantied Obligations to which it is a
party or agreed to consummate the transactions contemplated hereby and thereby
but for the delivery by Guarantor of this Guaranty and other covenants and
agreements set forth in this Guaranty.

 

14.

Miscellaneous Provisions.

(a)        Amendments and Other Modifications. No amendment of any provision of
this Guaranty (including a waiver thereof or consent relating thereto) shall be
effective unless the same shall be in writing and signed by the Beneficiary. Any
waiver or consent relating to any provision of this Guaranty shall be effective
only in the specific instance and for the specific purpose for which given. No
notice to or demand on Guarantor in any case shall entitle Guarantor to any
other or further notice or demand in similar or other circumstances.

(b)        Cumulative Remedies; Failure or Delay. The rights and remedies
provided for under this Guaranty are cumulative and are not exclusive of any
rights and remedies that may be available to the Beneficiary under applicable
law or otherwise. No failure or delay on the part of the Beneficiary in the
exercise of any power, right or remedy under this Guaranty shall impair such
power, right or remedy or shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude other or
further exercise of such or any other power, right or remedy.

(c)        Notices. All notices, requests, demands and other communications
which are required or may be given under this Guaranty shall be in writing and
shall be deemed to have been duly given if transmitted by telecopier with
receipt acknowledged by the recipient, or upon delivery, if delivered personally
or by recognized commercial courier with receipt acknowledged, or upon receipt,
if mailed by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to Guarantor, to:

 

Edward Kopko

c/o Butler International, Inc.

110 Summit Avenue

Montvale, NJ 07645

Telephone: (201) 573-8000

Telecopier: (201) 573-9723

If to the Beneficiary, to:

 

Levine Leichtman Capital Partners III, L.P.

c/o Levine Leichtman Capital Partners, Inc.

335 North Maple Drive, Suite 240

Beverly Hills, CA 90210

Attention: Arthur E. Levine, President

Telephone: (310) 275-5335

Telecopier: (310) 275-1441

- 11 -


--------------------------------------------------------------------------------



 

with a copy to:

 

Bingham McCutchen LLP

355 South Grand Avenue, Suite 4400

Los Angeles, CA 90071

Attention: Richard J. Welch, Esq.

Telephone: (213) 680-6400

Telecopier: (213) 680-6499

or at such other address or addresses as the Beneficiary or Guarantor, as the
case may be, may specify by written notice given in accordance with this
Section 14(c).

(d)        Successors and Assigns; Death of Guarantor. This Guaranty shall be
binding upon, and inure to the benefit of, Guarantor, the Beneficiary and their
respective heirs, executors, administrators, successors and permitted assigns,
as the case may be. Guarantor shall not assign any of his rights or delegate any
of his obligations under this Guaranty without the prior written consent of the
Beneficiary (which consent may be withheld for any reason or no reason at all).
The benefits of this Guaranty shall automatically pass with any assignment of
the Obligations or any portion thereof, to the extent of such assignment.
Without limiting any other provision hereof, Guarantor expressly agrees that
Guarantor’s death shall not serve as a revocation of or otherwise affect the
guaranty made hereunder and that Guarantor’s estate and heirs shall continue to
be liable hereunder with respect to any Guarantied Obligations created or
arising after Guarantor’s death.

(e)        Entire Agreement. This Guaranty constitutes the full and entire
agreement and understanding between Guarantor and the Beneficiary relating to
the subject matter hereof and supersede all prior oral and written, and all
contemporaneous oral, agreements and understandings relating to the subject
matter hereof.

(f)         Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT
REGARD TO THE CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

(g)        Consent to Jurisdiction and Venue. GUARANTOR AND THE BENEFICIARY
HEREBY CONSENT AND AGREE THAT ALL ACTIONS, SUITS OR OTHER PROCEEDINGS ARISING
UNDER OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER INVESTMENT DOCUMENT SHALL
BE TRIED AND LITIGATED IN STATE OR FEDERAL COURTS LOCATED IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, WHICH COURTS SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY AND ALL CLAIMS, CONTROVERSIES
AND DISPUTES ARISING OUT OF OR RELATED TO THIS GUARANTY OR ANY

- 12 -


--------------------------------------------------------------------------------



OTHER INVESTMENT DOCUMENT. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN
THIS SECTION 14(g) SHALL PRECLUDE THE BENEFICIARY FROM BRINGING ANY ACTION, SUIT
OR OTHER PROCEEDING IN THE COURTS OF ANY OTHER LOCATION WHERE GUARANTOR OR ANY
ONE OF THEM OR ANY OF HIS OR THEIR ASSETS OR THE COLLATERAL MAY BE FOUND OR
LOCATED OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
BENEFICIARY.

GUARANTOR AND THE BENEFICIARY FOR THEMSELVES AND THEIR RESPECTIVE PROPERTIES
HEREBY (i) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT AND CONSENT
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION, SUIT OR OTHER PROCEEDING
COMMENCED IN ANY SUCH COURT, (ii) WAIVE ANY RIGHT THEY MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR ANY OBJECTION THAT THEY MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION OR IMPROPER VENUE AND (iii) CONSENT TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. GUARANTOR AND THE BENEFICIARY HEREBY WAIVE PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT OR OTHER PROCESS ISSUED IN ANY SUCH ACTION, SUIT OR OTHER
PROCEEDING AND AGREE THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE
ADDRESS SET FORTH IN SECTION 14(c) (NOTICES) AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF THEIR ACTUAL RECEIPT THEREOF OR FIVE DAYS
AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.

TO THE EXTENT PERMITTED UNDER THE APPLICABLE LAWS OF ANY SUCH JURISDICTION,
GUARANTOR HEREBY WAIVES, IN RESPECT OF ANY SUCH ACTION, SUIT OR OTHER
PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR COURTS THAT NOW OR HEREAFTER,
BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY BE AVAILABLE TO
HIM.

(h)        Construction; Interpretation. The provisions of Section 1.4
(Captions; Construction and Interpretation) of the Securities Purchase Agreement
shall apply to this Guaranty as if such provisions were set forth herein.

(i)         Severability. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future Applicable Laws
during the term thereof, such provision shall be fully severable, this Guaranty
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part thereof, and the remaining provisions
thereof shall remain in fill force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance therefrom.
Furthermore, in lieu of such illegal, invalid, or unenforceable provision there
shall be added automatically as a part of this Guaranty a legal, valid, and
enforceable provision as similar in terms to the illegal, invalid, or
unenforceable provision as may be possible.

- 13 -


--------------------------------------------------------------------------------



 

(j)         Independence of Covenants. Each covenant under this Guaranty shall
be given independent effect so that if a particular action or condition is not
permitted by any such covenant, the fact that it would be permitted by another
covenant, by an exception thereto, or be otherwise within the limitations
thereof, shall not avoid the occurrence of any Default or an Event of Default if
such action is taken or condition exists.

(k)        Time of the Essence. Time and exactitude in the performance of each
of the covenants, conditions and agreements contained in this Guaranty are
hereby declared to be of the essence.

(l)         Limitation of Liability. No claim shall be made by Guarantor against
the Beneficiary or the Affiliates, partners, directors, officers, employees,
agents or representatives of the Beneficiary for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or under any other theory of liability arising out of or related to the
transactions contemplated by this Guaranty, or any act, omission or event
occurring in connection therewith. Guarantor waives, releases and agrees not to
sue upon any claim for such damages, whether or not accrued and whether or not
known or suspected to exist in his favor.

(m)       Counterparts. This Guaranty may be executed in two or more
counterparts and by facsimile transmission, each of which shall be deemed an
original, but all of which together shall constitute one instrument.

(n)        Further Assurances. Guarantor covenants and agrees that he will from
time to time, at his own expense, upon the request of the Beneficiary, promptly
execute and deliver to the Beneficiary any additional instruments or other
documents considered necessary by the Beneficiary to cause this Guaranty to be,
become or remain valid and effective in accordance with its terms. Guarantor
will provide the Beneficiary in writing with such financial and other
information with respect to him and his assets as the Beneficiary may request
from time to time, in form satisfactory to Beneficiary.

(o)        WAIVER OF JURY TRIAL. GUARANTOR AND THE BENEFICIARY HEREBY WAIVE THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF,
CONNECTED WITH OR RELATED TO THIS GUARANTY OR ANY OTHER INVESTMENT DOCUMENT, OR
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT OF OR RELATED TO THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION
OR ACTIONS. IN THE EVENT THE WAIVER PROVIDED IN THIS SECTION IS DEEMED
INEFFECTIVE, TO GIVE EFFECT TO THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE OR RETIRED JUDGE APPLY THE APPLICABLE LAW, THE PARTIES AGREE
TO REFER, FOR A COMPLETE AND FINAL ADJUDICATION, ANY AND ALL ISSUES OF FACT OR
LAW INVOLVED IN ANY LITIGATION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ALL
DISCOVERY AND LAW AND MOTION MATTERS, PRETRIAL MOTIONS, TRIAL MATTERS AND
POST-TRIAL MOTIONS (E.G. MOTIONS FOR RECONSIDERATION, NEW TRIAL AND TO TAX
COSTS, ATTORNEY FEES AND PREJUDGMENT INTEREST)) UP TO AND

- 14 -


--------------------------------------------------------------------------------



INCLUDING FINAL JUDGMENT, BROUGHT TO RESOLVE ANY DISPUTE (WHETHER SOUNDING IN
CONTRACT, TORT, UNDER ANY STATUTE OR OTHERWISE) BETWEEN AND AMONG ANY OF THE
PARTIES HERETO, TO A JUDICIAL REFEREE WHO SHALL BE APPOINTED UNDER A GENERAL
REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638. THE
REFEREE’S DECISION WOULD STAND AS THE DECISION OF THE COURT, WITH JUDGMENT TO BE
ENTERED ON HIS/HER STATEMENT OF DECISION IN THE SAME MANNER AS IF THE ACTION HAD
BEEN TRIED BY THE COURT. THE PARTIES HERETO SHALL SELECT A SINGLE NEUTRAL
REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE WITH AT LEAST FIVE YEARS
OF JUDICIAL EXPERIENCE IN CIVIL MATTERS. IN THE EVENT THAT THE PARTIES HERETO
CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT. THE
BENEFICIARY, ON THE ONE HAND, AND GUARANTOR, ON THE OTHER HAND, SHALL EQUALLY
BEAR THE FEES AND EXPENSES OF THE REFEREE (50% BY THE BENEFICIARY AND 50% BY
GUARANTOR) UNLESS THE REFEREE OTHERWISE PROVIDES IN THE STATEMENT OF DECISION.

 

 

[SIGNATURE PAGES FOLLOW]

- 15 -


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

 

/s/ Edward M. Kopko                                 

EDWARD M. KOPKO, an individual

 

Social Security #: __________________

 

Home Address:

 

____________________________

____________________________

____________________________

____________________________

 

 

ACCEPTED:

 

BENEFICIARY

 

LEVINE LEICHTMAN CAPITAL

PARTNERS, INC., a California corporation

 

On behalf of LEVINE LEICHTMAN

CAPITAL PARTNERS III, L.P., a

California limited partnership

 

By: /s/ Steven Hartman                                

Name: Steven Hartman

Title: Vice President

 

 

 